In an action to recover on an account stated, order granting defendant’s motion to examine plaintiff before trial and denying plaintiff’s motion for summary judgment affirmed, with ten dollars costs and disbursements, the examination to proceed on five days’ notice. The record presents the frail issue of fact of whether the plaintiff agreed that the amount awarded by the city of New York, less an advance thereon made by defendant, would be accepted in full satisfaction of the claim, which issue requires a trial. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.